Exhibit 10.8
INTERNATIONAL FLAVORS & FRAGRANCES INC.
2010 Stock Award and Incentive Plan
As Amended and Restated December 14, 2010
1. Purpose. The purpose of this 2010 Stock Award and Incentive Plan (the “Plan”)
is to aid International Flavors & Fragrances Inc., a New York corporation (the
“Company,” which term shall include successors and assigns), in attracting,
retaining, motivating and rewarding employees, non-employee directors, and other
persons who provide substantial services to the Company or its subsidiaries or
affiliates, to strengthen the Company’s capability to develop and direct a
competent management team, to provide for equitable and competitive compensation
opportunities, to authorize incentive awards that appropriately reward
achievement of Company and business-unit goals and recognize individual
contributions without promoting excessive risk, and to promote the creation of
long-term value for shareholders by closely aligning the interests of
Participants with those of shareholders. The Plan authorizes stock-based and
cash-based incentives for Participants.
2. Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:
(a) “Annual Incentive Award” means a type of Performance Award granted to a
Participant under Section 7(c) representing a conditional right to receive cash,
Stock or other Awards or payments, as determined by the Committee, based on
performance in a performance period of one fiscal year or a portion thereof.
(b) “Annual Limit” shall have the meaning as defined in Section 5(b).
(c) “Award” means any cash award, Option, SAR, Restricted Stock, Deferred Stock,
Stock granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award, Performance Award or Annual Incentive Award, together with
any related right or interest, granted to a Participant under the Plan.
(d) “Beneficiary” means any family member or members, including by marriage or
adoption, any trust in which the Participant or any family member or members
have more than 50% of the beneficial interest, and any other entity in which the
Participant or any family member or members own more than 50% of the voting
interests, in each case designated by the Participant in his most recent written
Beneficiary designation filed with the Committee as entitled to exercise rights
or receive benefits in connection with the Award (or any portion thereof), or if
there is no surviving designated Beneficiary, then the person, persons, trust or
trusts entitled by will or the laws of descent and distribution to exercise
rights or receive benefits in connection with the Award in the event of the
death of the Participant.
(e) “Board” means the Company’s Board of Directors.
(f) “Change in Control” and related terms have the meaning as defined in
Section 9.

 





--------------------------------------------------------------------------------



 



(g) “Code” means the Internal Revenue Code of 1986, as amended. References to
any provision of the Code or regulation (including a proposed regulation)
thereunder shall include any successor provisions and regulations and reference
to regulations includes any applicable guidance or pronouncement of the
Department of the Treasury and Internal Revenue Service.
(h) “Committee” means the Compensation Committee of the Board (or a successor to
such committee designated by the Board), the composition and governance of which
is established in the Committee’s Charter as approved from time to time by the
Board and subject to other corporate governance documents of the Company. No
action of the Committee under the Plan shall be void or deemed to be without
authority due to the failure of any member, at the time the action was taken, to
meet any qualification standard set forth in the Committee Charter or this Plan.
The Board may perform any function of the Committee hereunder (except to the
extent limited under applicable New York Stock Exchange rules), in which case
the term “Committee” shall refer to the Board.
(i) “Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 11(j).
(j) “Deferred Stock” means a right, granted to a Participant under Section 6(e),
to receive Stock or other Awards or a combination thereof at the end of a
specified deferral period.
(k) “Dividend Equivalent” means a right, granted to a Participant under
Section 6(g), to receive cash, Stock, other Awards or other property equal in
value to all or a specified portion of the dividends paid with respect to a
specified number of shares of Stock.
(l) “Effective Date” means the effective date specified in Section 11(q).
(m) “Eligible Person” has the meaning specified in Section 5.
(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
References to any provision of the Exchange Act or rule (including a proposed
rule) thereunder shall include any successor provisions and rules.
(o) “Fair Market Value” means the fair market value of Stock, Awards or other
property as determined in good faith by the Committee or under the following
procedure or a substitute procedure as may be approved from time to time by the
Committee. Unless otherwise determined by the Committee, the Fair Market Value
of Stock shall be the closing sale price reported on the composite tape of the
New York Stock Exchange on the day as of which such value is being determined
or, if there is no sale on that day, then on the last previous day on which a
sale was reported. Fair Market Value relating to the exercise price or base
price of any Non-409A Option or SAR and relating to the market value of Stock
measured at the time of exercise shall conform to requirements under Treasury
Regulation § 1.409A-1(b)(5)(iv).
(p) “409A Award” means an Award that constitutes a deferral of compensation
under Code Section 409A and regulations thereunder, but excluding any Award that
is excluded from being a deferral of compensation under Treasury Regulation §
1.409A-1. “Non-409A Award” means an Award other than a 409A Award. Although the
Committee retains authority under the Plan to grant Options, SARs and Restricted
Stock on terms that will qualify those Awards as 409A Awards, Options, SARs, and
Restricted Stock are intended to be Non-409A Awards unless otherwise expressly
specified by the Committee.
(q) “Incentive Stock Option” or “ISO” means any Option designated as an
incentive stock option within the meaning of Code Section 422 or any successor
provision thereto and qualifying thereunder.

 

2



--------------------------------------------------------------------------------



 



(r) “Option” means a right, granted to a Participant under Section 6(b), to
purchase Stock or other Awards at a specified price during a specified time
period.
(s) “Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h).
(t) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.
(u) “Performance Award” means a conditional right, granted to a Participant
under Sections 6(i) and 7, to receive cash, Stock or other Awards or payments,
as determined by the Committee, based upon performance criteria specified by the
Committee.
(v) “Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3(b)(3) and an “outside director”
within the meaning of Regulation § 1.162-27 under Code Section 162(m).
(w) “Restricted Stock” means Stock granted to a Participant under Section 6(d)
which is subject to certain restrictions and to a risk of forfeiture.
(x) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.
(y) “Stock” means the Company’s Common Stock, par value 121/2 ¢ per share, -and
any other equity securities of the Company that may be substituted or
resubstituted for Stock pursuant to Section 11(c).
(z) “Stock Appreciation Rights” or “SAR” means a right granted to a Participant
under Section 6(c).
(aa) “2000 Plan” means the 2000 Stock Award and Incentive Plan.
3. Administration.
(a) Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
dates on which Awards may be granted or exercised and on which the risk of
forfeiture or deferral period relating to Awards shall lapse or terminate, the
acceleration of any such dates, the expiration date of any Award, whether, to
what extent, and under what circumstances an Award may be settled, or the
exercise price of an Award may be paid, in cash, Stock (including Stock
deliverable in connection with the Award), other Awards, or other property, and
other terms and conditions of, and all other matters relating to, Awards; to
prescribe documents evidencing or setting terms of Awards (such Award documents
need not be identical for each Participant), amendments thereto, and rules and
regulations for the administration of the Plan and amendments thereto; to
construe and interpret the Plan and Award documents and correct defects, supply
omissions or reconcile inconsistencies therein; and to make all other decisions
and determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Decisions of the Committee with respect to the
administration and interpretation of the Plan shall be final, conclusive, and
binding upon all persons interested in the Plan, including Participants,
Beneficiaries, transferees under Section 11(b) and other persons claiming rights
from or through a Participant, and shareholders. The foregoing notwithstanding,
any grant of an Award to a non- employee director shall be approved, or granted
in accordance with a policy approved, by the Board; provided, however, that the
Committee shall recommend (or jointly approve) such awards or policies to the
Board, and the Committee retains the full independent authority conferred under
the Plan with respect to other aspects of non-employee director awards.

 

3



--------------------------------------------------------------------------------



 



(b) Manner of Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, (i) any action of the Committee relating to
an Award intended by the Committee to qualify as “performance-based
compensation” within the meaning of Code Section 162(m) and regulations
thereunder may be taken by a subcommittee, designated by the Committee or the
Board, composed solely of two or more Qualified Members, and (ii) any action
relating to an Award granted or to be granted to a Participant who is then
subject to Section 16 of the Exchange Act in respect of the Company may be taken
either by such a subcommittee or by the Committee but with each such member who
is not a Qualified Member abstaining or recusing himself or herself from such
action, provided that, upon such abstention or recusal, the Committee remains
composed of two or more Qualified Members. The Committee otherwise may act
through a subcommittee or with members of the Committee abstaining or recusing
themselves to ensure compliance with regulatory requirements or to promote
effective governance as determined by the Committee. Such action, authorized by
such a subcommittee or by the Committee upon the abstention or recusal of any
member, shall be the action of the Committee for purposes of the Plan. The
express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee. The Committee may delegate to officers or managers
of the Company or any subsidiary or affiliate, or committees thereof, the
authority, subject to such terms as the Committee shall determine, to perform
such functions, including but not limited to administrative functions, as the
Committee may determine, to the extent that such delegation (i) will not result
in the loss of an exemption under Rule 16b-3(d) for Awards granted to
Participants subject to Section 16 of the Exchange Act in respect of the
Company, (ii) will not cause Awards intended to qualify as “performance-based
compensation” under Code Section 162(m) to fail to so qualify, (iii) will not
result in a related-person transaction with an executive officer required to be
disclosed under Item 404(a) of Regulation S-K (in accordance with Instruction
5.a.ii thereunder) under the Exchange Act, and (iv) is permitted under
applicable provisions of the New York Business Corporation Law and other
applicable laws and regulations.
(c) Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary or affiliate, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary or affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.
4. Stock Subject to Plan.
(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 11(c), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall be
2,000,000 shares plus the number of remaining shares reserved for equity awards
under the Company’s 2000 Plan which have not been issued and delivered under the
2000 Plan, including such 2000 Plan shares (and 2000 Supplemental Stock Award
Plan shares) as may become available in accordance with Section 4(b) hereof;
provided, however, that the total number of shares with respect to which ISOs
may be granted shall not exceed 2,000,000. Any shares of Stock delivered under
the Plan shall consist of authorized and unissued shares or treasury shares.

 

4



--------------------------------------------------------------------------------



 



(b) Share Counting Rules. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in the
case of tandem or substitute awards) and make adjustments in accordance with
this Section 4(b). Shares shall be counted against those reserved to the extent
such shares have been delivered and are no longer subject to a risk of
forfeiture. Accordingly, (i) to the extent that an Award under the Plan or an
award under the 2000 Plan or 2000 Supplemental Stock Award Plan, in whole or in
part, is canceled, expired, forfeited, settled in cash, settled by delivery of
fewer shares than the number underlying the Award or award, or otherwise
terminated without delivery of shares to the Participant, the shares retained by
or returned to the Company will not be deemed to have been delivered under the
Plan and will be deemed to remain or to become available under this Plan; and
(ii) shares that are withheld from such an Award or award or separately
surrendered by the Participant in payment of the exercise price or taxes
relating to such an Award or award shall be deemed to constitute shares not
delivered and will be deemed to remain or to become available under the Plan.
The Committee may determine that Awards may be outstanding that relate to more
shares than the aggregate remaining available under the Plan so long as Awards
will not in fact result in delivery and vesting of shares in excess of the
number then available under the Plan.
In addition, in the case of any Award granted in assumption of or substitution
for an award of a company or business acquired by the Company or a subsidiary or
affiliate, shares delivered or deliverable in connection with such assumed or
substitute Award shall not be counted against the number of shares reserved
under the Plan (such assumed or substitute Awards may be administered under the
Plan, however). This Section 4(b) shall apply to the number of shares reserved
and available for ISOs only to the extent consistent with applicable regulations
relating to ISOs under the Code. To the extent that the 2000 Plan authorizes
grants relating to shares remaining available and shares recaptured under the
1997 Employee Stock Option Plan, such shares will be deemed to be available
under the 2000 Plan and, therefore, available under this Plan to the extent
provided in this Section 4.
5. Eligibility; Per-Person Award Limitations.
(a) Eligibility. Awards may be granted under the Plan only to Eligible Persons.
For purposes of the Plan, an “Eligible Person” means (i) an employee of the
Company or any subsidiary or affiliate, including any executive officer, (ii) a
non-employee director of the Company, (iii) a consultant or other person who
provides substantial services to the Company or a subsidiary or affiliate, and
(iv) any person who has been offered employment by the Company or a subsidiary
or affiliate, provided that such prospective employee may not receive any
payment or exercise any right relating to an Award until such person has
commenced such employment. An employee on leave of absence may be considered as
still in the employ of the Company or a subsidiary or affiliate for purposes of
eligibility for participation in the Plan. For purposes of the Plan, a joint
venture in which the Company or a subsidiary has a substantial direct or
indirect equity investment shall be deemed an affiliate, if so determined by the
Committee. Holders of awards granted by a company or business acquired by the
Company or a subsidiary or affiliate (including a business combination) are
eligible for Awards granted in assumption of or in substitution for such
outstanding awards.
(b) Per-Person Award Limits. In each calendar year during any part of which the
Plan is in effect, an Eligible Person may be granted Awards intended to qualify
as “performance-based compensation” under Code Section 162(m) under the Plan
relating to up to his or her Annual Limit. A Participant’s Annual Limit, in any
year during any part of which the Participant is then eligible under the Plan,
shall equal 1 million shares plus the amount of the Participant’s unused Annual
Limit relating to stock-denominated Awards as of the close of the previous year,
subject to adjustment as provided in Section 11(c). In the case of
cash-denominated Awards or other Awards which are not valued in a way in which
the limitation set forth in the preceding sentence would operate as an effective
limitation satisfying applicable law (including Treasury
Regulation 1.162-27(e)(4)), an Eligible Person may not be granted Awards
authorizing the earning during any calendar year of an amount that exceeds the
Eligible Person’s Annual Limit, which for this purpose shall equal $5 million
plus the amount of the Eligible Person’s unused cash Annual Limit as of the
close of the previous year (this limitation is separate and not affected by the
number of Awards granted during such calendar year subject to the limitation in
the preceding sentence). For this purpose, (i) “earning” means satisfying
performance conditions so that an amount becomes payable, without regard to
whether it is to be paid currently or on a deferred basis or continues to be
subject to any service requirement or other non-performance condition, (ii) a
Participant’s Annual Limit is used to the extent an amount or number of shares
may be potentially earned or paid under an Award (at the maximum designated
amount for such Awards), regardless of whether such amount or shares are in fact
earned or paid, and (iii) the Annual Limit applies to Dividend Equivalents under
Section 6(g) only if such Dividend Equivalents are granted separately from and
not as a feature of another Award.

 

5



--------------------------------------------------------------------------------



 



6. Specific Terms of Awards.
(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Sections 11(e) and
11(k)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service by the Participant and terms permitting a Participant to make elections
relating to his or her Award. The Committee shall retain full power and
discretion with respect to any term or condition of an Award that is not
mandatory under the Plan (subject to Section 11(k) and the terms of the Award
agreement). The Committee shall require the payment of lawful consideration for
an Award to the extent necessary to satisfy the requirements of the New York
Business Corporation Law, and may otherwise require payment of consideration for
an Award except as limited by the Plan.
(b) Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:
(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option (including both ISOs and non-qualified Options) shall be determined by
the Committee, provided that such exercise price shall be not less than the Fair
Market Value of a share of Stock on the date of grant of such Option, subject to
Sections 6(f) and 8(a). Notwithstanding the foregoing, any Award resulting from
an assumption or granted in substitution for an outstanding award granted by a
company or business acquired by the Company or a subsidiary or affiliate
(including a business combination) shall satisfy this Section 6(b)(i) if the
assumption or substitution preserves without enlarging the in-the-money value of
the original award at the date of the acquisition. No adjustment will be made
for a dividend or other right for which the record date is prior to the date on
which the stock is issued, except as provided in Section 11(c) of the Plan.
(ii) Option Term; Time and Method of Exercise. The Committee shall determine the
term of each Option, provided that in no event shall the term of any Option
exceed a period of ten years from the date of grant. The Committee shall
determine the time or times at which or the circumstances under which an Option
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the methods by which such
exercise price may be paid or deemed to be paid and the form of such payment
(subject to Sections 11(k) and 11(l)), including, without limitation, cash,
Stock, Stock deliverable to the Participant upon exercise of the Award, other
Awards or awards granted under other plans of the Company or any subsidiary or
affiliate, or other property (including through “cashless exercise”
arrangements, to the extent permitted by applicable law, but excluding any
exercise method in which a personal loan would be made from the Company to the
Participant), and the methods by or forms in which Stock will be delivered or
deemed to be delivered in satisfaction of Options to Participants (including, in
the case of 409A Awards, deferred delivery of shares subject to the Option at
the election of the Participant or as mandated by the Committee, with such
deferred shares subject to any vesting, forfeiture or other terms as the
Committee may specify).

 

6



--------------------------------------------------------------------------------



 



(iii) ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Code Section 422.
(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:
(i) Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise over (B) the grant
price of the SAR as determined by the Committee, but which in no event will be
less than 100% of the Fair Market Value of a share of Stock on the date of grant
of the SAR.
(ii) Other Terms. The Committee shall determine the term of each SAR, provided
that in no event shall the term of any SAR exceed a period of ten years from the
date of grant. The Committee shall determine at the date of grant or thereafter,
the time or times at which and the circumstances under which a SAR may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the method of exercise, method of
settlement, form of consideration payable in settlement, method by or forms in
which Stock will be delivered or deemed to be delivered to Participants, whether
or not a SAR shall be free-standing or in tandem or combination with any other
Award, and whether or not the SAR will be a 409A Award or Non-409A Award.
Limited SARs that may only be exercised in connection with a Change in Control
or termination of service following a Change in Control or other event as
specified by the Committee may be granted on such terms, not inconsistent with
this Section 6(c), as the Committee may determine.
(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:
(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Plan and any Award document relating to the
Restricted Stock, a Participant granted Restricted Stock shall have all of the
rights of a shareholder, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Committee).
(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.

 

7



--------------------------------------------------------------------------------



 



(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.
(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any dividends paid on a share of
Restricted Stock shall be either (A) paid with respect to such Restricted Stock
at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in shares of Deferred Stock, other Awards or other investment
vehicles, subject to such terms as the Committee shall determine or permit a
Participant to elect. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.
(e) Deferred Stock. The Committee is authorized to grant Deferred Stock to
Participants, which are rights to receive Stock, other Awards, or a combination
thereof at the end of a specified deferral period, subject to the following
terms and conditions:
(i) Award and Restrictions. Issuance of Stock will occur upon expiration of the
deferral period specified for an Award of Deferred Stock by the Committee (or,
if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the date of grant or thereafter. Deferred Stock may be satisfied by delivery of
Stock, other Awards, or a combination thereof (subject to Section 11(l)), as
determined by the Committee at the date of grant or thereafter.
(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
document evidencing the Deferred Stock), all Deferred Stock that is at that time
subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock will lapse in whole or in part, including in the
event of terminations resulting from specified causes. Deferred Stock subject to
a risk of forfeiture may be called “restricted stock units” or otherwise
designated by the Committee.
(iii) Dividend Equivalents. Unless otherwise determined by the Committee,
Dividend Equivalents on the specified number of shares of Stock covered by an
Award of Deferred Stock shall be either (A) paid with respect to such Deferred
Stock at the dividend payment date in cash or in shares of unrestricted Stock
having a Fair Market Value equal to the amount of such dividends, or
(B) deferred with respect to such Deferred Stock, either as a cash deferral or
with the amount or value thereof automatically deemed reinvested in additional
Deferred Stock, other Awards or other investment vehicles having a Fair Market
Value equal to the amount of such dividends, as the Committee shall determine or
permit a Participant to elect.

 

8



--------------------------------------------------------------------------------



 



(f) Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized
to grant Stock as a bonus, or to grant Stock or other Awards in lieu of
obligations of the Company or a subsidiary or affiliate to pay cash or deliver
other property under the Plan or under other plans or compensatory arrangements,
subject to such terms as shall be determined by the Committee.
(g) Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, or other property equivalent to all or a portion of the dividends
paid with respect to a specified number of shares of Stock. Dividend Equivalents
may be awarded on a free-standing basis or in connection with another Award. The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Stock,
Awards, or other investment vehicles, and subject to restrictions on
transferability, risks of forfeiture and such other terms as the Committee may
specify. Dividend Equivalents shall not be granted in connection with Options
and SARs in respect of any period prior to the exercise of the Option or SAR.
(h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock or factors that may influence
the value of Stock, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Stock, purchase
rights for Stock, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units. The Committee shall determine the terms and
conditions of such Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, or other property, as
the Committee shall determine. Cash awards, as an element of or supplement to
any other Award under the Plan, may also be granted pursuant to this
Section 6(h).
(i) Performance Awards. Performance Awards, denominated in cash or in Stock or
other Awards, may be granted by the Committee in accordance with Section 7.
7. Performance Awards, Including Annual Incentive Awards.
(a) Performance Awards Generally. The Committee is authorized to grant
Performance Awards on the terms and conditions specified in this Section 7.
Performance Awards may be denominated as a cash amount, number of shares of
Stock, or specified number of other Awards (or a combination) which may be
earned upon achievement or satisfaction of performance conditions specified by
the Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the right of a Participant to
exercise the Award or have it settled, and the timing thereof, upon achievement
or satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions, and may reserve the right to exercise its discretion to reduce or
increase the amounts payable under any Award subject to performance conditions,
provided, however, (i) the reservation of discretion shall be limited as
specified under Sections 7(b) and 7(c) in the case of a Performance Award
intended to qualify as “performance-based compensation” under Code
Section 162(m); and (ii), in the case of any Performance Award denominated in
shares at the grant date (i.e., an Award which constitutes a share-based payment
arrangement under award under Financial Accounting Standards Board
(FASB) Accounting Standards Codification 718 (“ASC 718”), no discretion to
reduce or increase the amounts payable (except as provided under Section 11(c))
shall be reserved unless such reservation of discretion is expressly stated by
the Committee at the time it acts to authorize or approve the grant of such
Performance Award.

 

9



--------------------------------------------------------------------------------



 



(b) Performance Awards Granted to Covered Employees. If the Committee determines
that a Performance Award to be granted to an Eligible Person who is designated
by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a preestablished performance goal and other terms set forth in
this Section 7(b).
(i) Performance Goal Generally. The performance goal for such Performance Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 7(b). The performance goal shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder (including Treasury Regulation § 1.162-27 and successor regulations
thereto), including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.
(ii) Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified subsidiaries or
affiliates or other business units of the Company shall be used by the Committee
in establishing performance goals for such Performance Awards:

  (1)   net sales or revenues;     (2)   earnings measures, including earnings
from operations, earnings before or after taxes, earnings before or after
interest, depreciation, amortization, or extraordinary or special items;     (3)
  net income or net income per common share (basic or diluted);     (4)   return
measures, including return on assets (gross or net), return on investment,
return on capital, or return on equity;     (5)   cash flow, free cash flow,
cash flow return on investment (discounted or otherwise), net cash provided by
operations, or cash flow in excess of cost of capital;     (6)   net economic
profit (operating earnings minus a charge for capital) or economic value
created;     (7)   operating margin or profit margin;     (8)   shareholder
value creation measures, including stock price or total shareholder return;    
(9)   dividend payout levels, including as a percentage of net income; and    
(10)   strategic business criteria, consisting of one or more objectives based
on meeting specified market penetration, geographic business expansion goals,
cost targets, total market capitalization, agency ratings of financial strength,
completion of capital and borrowing transactions, business retention, new
product development, customer satisfaction, employee satisfaction, management of
employment practices and employee benefits, supervision of litigation and
information technology, and goals relating to acquisitions or divestitures of
subsidiaries, affiliates or joint ventures.

 

10



--------------------------------------------------------------------------------



 



The targeted level or levels of performance with respect to such business
criteria may be established at such levels and in such terms as the Committee
may determine, in its discretion, including in absolute terms, as a goal
relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies.
(iii) Performance Period; Timing for Establishing Performance Goals; Per-Person
Limit. Achievement of performance goals in respect of such Performance Awards
shall be measured over a performance period of up to one year or more than one
year, as specified by the Committee. A performance goal shall be established not
later than the earlier of (A) 90 days after the beginning of any performance
period applicable to such Performance Award or (B) the time 25% of such
performance period has elapsed. In all cases, the maximum Performance Award of
any Participant shall be subject to the limitation set forth in Section 5(b).
(iv) Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in
Section 7(b)(ii) during the given performance period, as specified by the
Committee in accordance with Section 7(b)(iii). The Committee may specify the
amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria.
(v) Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. Subject to Section 7(a), the Committee may, in
its discretion, increase or reduce the amount of a settlement otherwise to be
made in connection with such Performance Awards, but may not exercise discretion
to increase any such amount payable to a Covered Employee in respect of a
Performance Award subject to this Section 7(b). Any settlement which changes the
form of payment from that originally specified shall be implemented in a manner
such that the Performance Award and other related Awards do not, solely for that
reason, fail to qualify as “performance-based compensation” for purposes of Code
Section 162(m). The Committee shall specify the circumstances (if any) in which
such Performance Awards shall be paid or forfeited in the event of termination
of employment by the Participant or other event (including a Change in Control)
prior to the end of a performance period.
(c) Annual Incentive Awards Granted to Covered Employees. The Committee may
grant an Annual Incentive Award to an Eligible Person who is designated by the
Committee as likely to be a Covered Employee. Such Annual Incentive Award will
be intended to qualify as “performance-based compensation” for purposes of Code
Section 162(m), and therefore its grant, exercise and/or settlement shall be
contingent upon achievement of preestablished performance goals and other terms
set forth in this Section 7(c).
(i) Grant of Annual Incentive Awards. Not later than the applicable deadline
specified in Section 7(b)(iii), the Committee shall determine the Covered
Employees who will potentially receive Annual Incentive Awards, the amount(s)
potentially payable thereunder, and the performance period in which such
amount(s) may be earned. The amount(s) potentially payable as Annual Incentive
Awards shall be based upon the achievement of a performance goal or goals based
on one or more of the business criteria set forth in Section 7(b)(ii) in the
given performance period, as specified by the Committee. The Committee may
designate an Annual Incentive Award pool as the means by which Annual Incentive
Awards will be measured, which pool shall conform to the provisions of
Section 7(b)(iv). In such case, the portion of the Annual Incentive Award pool
potentially payable to each Covered Employee shall be preestablished by the
Committee. The foregoing notwithstanding, if any portion of the Annual Incentive
pool for a given fiscal year is not allocated and paid out for that year, the
Committee, at any time after such fiscal year, may allocate and pay out from
such then-unallocated amounts of hypothetical funding remaining an Award to any
Eligible Person other than a Covered Employee, but such allocations may not
affect the allocations or payouts to any Covered Employee. In all cases, the
maximum Annual Incentive Award of any Participant shall be subject to the
limitation set forth in Section 5.

 

11



--------------------------------------------------------------------------------



 



(ii) Payout of Annual Incentive Awards. After the end of each performance
period, the Committee shall determine the amount, if any, of the Annual
Incentive Award for that performance period payable to each Participant. Subject
to Section 7(a), the Committee may, in its discretion, determine that the amount
payable to any Participant as a final Annual Incentive Award shall be reduced
from the amount of his or her potential Annual Incentive Award, including a
determination to make no final Award whatsoever, but may not exercise discretion
to increase any such amount. The Committee shall specify the circumstances in
which an Annual Incentive Award shall be paid or forfeited in the event of
termination of employment by the Participant or other event (including a Change
in Control) prior to the end of a performance period or settlement of such
Annual Incentive Award.
(d) Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards and Annual Incentive Awards, the level of actual achievement
of the specified performance goals relating to Performance Awards and Annual
Incentive Awards, the level of hypothetical funding of the Annual Incentive Pool
and the amount of any final Performance Award and Annual Incentive Award shall
be recorded in writing in the case of Performance Awards intended to qualify
under Section 162(m). Specifically, the Committee shall certify in writing, in a
manner conforming to applicable regulations under Section 162(m), prior to
settlement of each such Award granted to a Covered Employee, that the
performance objective relating to the Performance Award and other material terms
of the Award upon which settlement of the Award was conditioned have been
satisfied.
8. Certain Provisions Applicable to Awards.
(a) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or, subject to the restriction on repricing in
Section 11(e), in substitution or exchange for, any other Award or any award
granted under another plan of the Company, any subsidiary or affiliate, or any
business entity to be acquired by the Company or a subsidiary or affiliate, or
any other right of a Participant to receive payment from the Company or any
subsidiary or affiliate; provided, however, that a 409A Award may not be granted
in tandem with a Non-409A Award. Awards granted in addition to or in tandem with
other Awards or awards may be granted either as of the same time as or a
different time from the grant of such other Awards or awards. Subject to
Sections 11(k) and 11(l) and subject to the restriction on repricing in
Section 11(e), the Committee may determine that, in granting a new Award, the
in-the-money value or fair value of any surrendered Award or award may be
applied to reduce the exercise price of any Option, grant price of any SAR, or
purchase price of any other Award.
(b) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Sections 6(b)(ii) and 6(c)(ii) and elsewhere in the Plan.

 

12



--------------------------------------------------------------------------------



 



(c) Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
the Plan (including Sections 11(k) and 11(l)) and any applicable Award document,
payments to be made by the Company or a subsidiary or affiliate upon the
exercise of an Option or other Award or settlement of an Award may be made in
such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis. The settlement of any
Award may be accelerated, and cash paid in lieu of Stock in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events (subject to Sections 11(k) and 11(l)). Installment or deferred
payments may be required by the Committee (subject to Section 11(e)) or
permitted at the election of the Participant on terms and conditions established
by the Committee. Payments may include, without limitation, provisions for the
payment or crediting of reasonable interest on installment or deferred payments
or the grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock. In the case of any 409A
Award that is vested and no longer subject to a risk of forfeiture (within the
meaning of Code Section 83), such Award will be distributed to the Participant,
upon application of the Participant, if the Participant has had an unforeseeable
emergency within the meaning of Code Sections 409A(a)(2)(A)(vi) and
409A(a)(2)(B)(ii), in accordance with Section 409A(a)(2)(B)(ii).
(d) No Personal Loans or Reloads. No term of an Award shall provide for a
personal loan to a Participant, including for payment of the exercise price of
an Option or withholding taxes relating to any Award. No term of an Award shall
provide for automatic “reload” grants of additional Awards upon exercise of an
Option or SAR or otherwise as a term of an Award.
(e) Exemptions from Section 16(b) Liability. With respect to a Participant who
is then subject to the reporting requirements of Section 16(a) of the Exchange
Act in respect of the Company, the Committee shall implement transactions under
the Plan and administer the Plan in a manner that will ensure that each
transaction with respect to such a Participant is exempt from liability under
Rule 16b-3 or otherwise not subject to liability under Section 16(b)), except
that this provision shall not apply to sales by such a Participant, and such a
Participant may engage in other non-exempt transactions under the Plan. The
Committee may authorize the Company to repurchase any Award or shares of Stock
deliverable or delivered in connection with any Award (subject to Sections 11(k)
and 11(l)) in order to avoid a Participant who is subject to Section 16 of the
Exchange Act incurring liability under Section 16(b). Unless otherwise specified
by the Participant, equity securities or derivative securities acquired under
the Plan which are disposed of by a Participant shall be deemed to be disposed
of in the order acquired by the Participant.
9. Change in Control.
(a) Effect of “Change in Control” on Non-Performance Based Awards.
(i) In the case of Awards granted before December 14, 2010, in the event of a
“Change in Control,” the following provisions shall apply to non-performance
based Awards, including Awards as to which performance conditions previously
have been satisfied or are deemed satisfied under Section 9(b), unless otherwise
provided by the Committee in the Award document or, subject to Section 11(e),
the Executive Separation Policy or a successor policy thereto (the “ESP”) in
which a Participant participates or other agreement between the Company and the
Participant governing the Award:

  (A)   All deferral of settlement, forfeiture conditions and other restrictions
applicable to Awards shall lapse and such Awards shall be fully payable as of
the time of the Change in Control without regard to deferral and vesting
conditions, except to the extent of any waiver by the Participant or other valid
express election to defer beyond a Change in Control and subject to applicable
restrictions set forth in Section 11(a); provided, however, that, in the case of
a 409A Award, the end of any deferral period and settlement of the Award shall
occur only if the Change in Control is a 409A Change in Control as defined in
Section 11(k)(i)(E)(1) (but forfeiture conditions relating to such Award will
lapse), and any waiver or express election to defer such 409A Award shall be
subject to the terms of Section 11(k); and

 

13



--------------------------------------------------------------------------------



 



  (B)   Any Award carrying a right to exercise that was not previously
exercisable and vested shall become fully exercisable and vested as of the time
of the Change in Control and shall remain exercisable and vested for the
applicable period provided under the Award agreement (i.e., provisions
terminating the Award at specified times following termination of employment
will continue to apply) and subject to applicable restrictions set forth in
Section 11(a) and, in the case of a 409A Award, applicable restrictions in the
Award Agreement which shall meet the requirements of Section 11(k) and other
requirements of Code Section 409A.

(ii) In the case of Awards granted on or after December 14, 2010, in the event
that the Participant’s employment is terminated by the Company or a subsidiary
not for cause within two years after a Change in Control, the following
provisions shall apply to non-performance based Awards, including Awards as to
which performance conditions previously have been satisfied or are deemed
satisfied under Section 9(b), unless otherwise provided by the Committee in the
Award document or, subject to Section 11(e), the ESP if the Participant is a
participant in the ESP or other agreement between the Company and the
Participant governing the Award. For purposes of this Section 9(a)(ii), “cause”
has the meaning as defined in any employment or severance agreement between the
Company or a subsidiary or affiliate and the Participant then in effect or, if
none, as defined under the ESP at the time of grant of the Award:

  (A)   All deferral of settlement, forfeiture conditions and other restrictions
applicable to Awards shall lapse and such Awards shall be fully payable as of
the time of such termination without regard to deferral and vesting conditions,
except to the extent of any waiver by the Participant or other valid express
election to defer beyond such termination and subject to applicable restrictions
set forth in Section 11(a); provided, however, that, in the case of a 409A
Award, the end of any deferral period and settlement of the Award shall be
subject to the terms of Section 11(k); and

  (B)   Any Award carrying a right to exercise that was not previously
exercisable and vested shall become fully exercisable and vested as of the time
of such termination and shall remain exercisable and vested for the applicable
period provided under the Award agreement (i.e., provisions terminating the
Award at specified times following termination of employment will continue to
apply) and subject to applicable restrictions set forth in Section 11(a) and, in
the case of a 409A Award, applicable restrictions in the Award Agreement which
shall meet the requirements of Section 11(k) and other requirements of Code
Section 409A.

(iii) In the case of an Option granted at any time, the Committee may, in its
discretion and the provisions of (i) and (ii) above notwithstanding, determine
to extend to a Participant who holds the Option the right to elect, in lieu of
acquiring the shares of Stock covered by such Option, to receive in cash the
excess of the Fair Market Value per share at the date the Company and the
Participant have mutually agreed to the surrender of the Award, multiplied by
the number of shares of Stock covered by such Award, such surrender to occur
simultaneously with the Change in Control or at a date specified by the
Committee relating to the Change in Control; provided, however, that the
extension of this right to any Participant shall meet all requirements of
Section 11(k) and other requirements of Code Section 409A that apply to the
particular Award.
(b) Effect of “Change in Control” on Performance-Based Awards. In the event of a
“Change in Control,” with respect to an outstanding Award subject to achievement
of performance goals and conditions, such performance goals and conditions shall
be deemed to be met or exceeded if and to the extent so provided by the
Committee in the Award document governing such Award or other agreement with the
Participant. For any portion of a Performance Award deemed earned in such case,
the provisions of Section 9(a) will apply unless otherwise provided in such
Award document or, subject to Section 11(e), the ESP or other agreement between
the Company and the Participant governing the Award.

 

14



--------------------------------------------------------------------------------



 



(c) Definition of “Change in Control.” A “Change in Control” shall be deemed to
have occurred if, after the Effective Date, there shall have occurred any of the
following:
(i) Any “person,” as such term is used in Section 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), acquires voting
securities of the Company and immediately thereafter is a “50% Beneficial
Owner.” For purposes of this provision, a “50% Beneficial Owner” shall mean a
person who is the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then-outstanding
voting securities; provided, however, that the term “50% Beneficial Owner” shall
not include any person who shall become the beneficial owner of 50% or more of
the combined voting power of the Company’s then-outstanding voting securities
solely as a result of an acquisition by the Company of its voting securities,
until such time thereafter as such person shall become the beneficial owner
(other than by means of a stock dividend or stock split) of any additional
voting securities and becomes a 50% Beneficial Owner in accordance with this
Section 9(c)(i);
(ii) Individuals who on January 1, 2010 constitute the Board, and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election consent, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on January 1, 2010 or
whose election or nomination for election was previously so approved or
recommended, cease for any reason to constitute at least a majority thereof;
(iii) There is consummated a merger, consolidation, recapitalization, or
reorganization of the Company, or a reverse stock split of any class of voting
securities of the Company, if, immediately following consummation of any of the
foregoing, either (A) individuals who, immediately prior to such consummation,
constitute the Board do not constitute at least a majority of the members of the
board of directors of the Company or the surviving or parent entity, as the case
may be, or (B) the voting securities of the Company outstanding immediately
prior to such recommendation do not represent (either by remaining outstanding
or by being converted into voting securities of a surviving or parent entity) at
least 50% or more of the combined voting power of the outstanding voting
securities of the Company or such surviving or parent entity; or
(iv) The shareholders of the Company have approved a plan of complete
liquidation of the Company and there occurs a distribution or other substantive
step pursuant to such plan of complete liquidation, or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets (or any transaction have a similar effect), and in each
case all material contingencies to the completion of the transaction have been
satisfied or waived.

 

15



--------------------------------------------------------------------------------



 



10. Additional Award Forfeiture Provisions.
(a) Forfeiture of Options and Other Awards and Gains Realized Upon Prior Option
Exercises or Award Settlements. Unless otherwise determined by the Committee,
each Award granted hereunder shall be subject to the following additional
forfeiture conditions, to which the Participant, by accepting an Award
hereunder, agrees. If any of the events specified in Section 10(b)(i), (ii), or
(iii) occurs (a “Forfeiture Event”), all of the following forfeitures will
result:
(i) The unexercised portion of the Option, whether or not vested, and any other
Award not then settled (except for an Award that has not been settled solely due
to an elective deferral by the Participant and otherwise is not forfeitable in
the event of any termination of service of the Participant) will be immediately
forfeited and canceled upon the occurrence of the Forfeiture Event; and
(ii) The Participant will be obligated to repay to the Company, in cash, within
five business days after demand is made therefor by the Company, the total
amount of Award Gain (as defined herein) realized by the Participant upon each
exercise of an Option or settlement of an Award (regardless of any elective
deferral) that occurred on or after (A) the date that is six months prior to the
occurrence of the Forfeiture Event, if the Forfeiture Event occurred while the
Participant was employed by the Company or a subsidiary or affiliate, or (B) the
date that is six months prior to the date the Participant’s employment by the
Company or a subsidiary or affiliate terminated, if the Forfeiture Event
occurred after the Participant ceased to be so employed. For purposes of this
Section, the term “Award Gain” shall mean (i), in respect of a given Option
exercise, the product of (X) the Fair Market Value per share of Stock at the
date of such exercise (without regard to any subsequent change in the market
price of shares) minus the exercise price times (Y) the number of shares as to
which the Option was exercised at that date, and (ii), in respect of any other
settlement of an Award granted to the Participant, the Fair Market Value of the
cash or Stock paid or payable to the Participant (regardless of any elective
deferral) less any cash or the Fair Market Value of any Stock or property (other
than an Award or award which would have itself then been forfeitable hereunder
and excluding any payment of tax withholding) paid by the Participant to the
Company as a condition of or in connection such settlement. For purposes of this
Section 10(a), an Award that is electively deferred shall be treated as settled
at the date it would have settled but for such elective deferral.
(b) Events Triggering Forfeiture. The forfeitures specified in Section 10(a)
will be triggered upon the occurrence of any one of the following Forfeiture
Events at any time during the Participant’s employment by the Company or a
subsidiary or affiliate or during the one-year period following termination of
such employment:
(i) The Participant, acting alone or with others, directly or indirectly, prior
to a Change in Control, (A) engages, either as employee, employer, consultant,
advisor, or director, or as an owner, investor, partner, or shareholder unless
the Participant’s interest is insubstantial, in any business in an area or
region in which the Company conducts business at the date the event occurs,
which is directly in competition with a business then conducted by the Company
or a subsidiary or affiliate; (B) induces any customer or supplier of the
Company or a subsidiary or affiliate, or other company with which the Company or
a subsidiary or affiliate has a business relationship, to curtail, cancel, not
renew, or not continue his or her or its business with the Company or any
subsidiary or affiliate; or (C) induces, or attempts to influence, any employee
of or service provider to the Company or a subsidiary or affiliate to terminate
such employment or service. The Committee shall, in its discretion, determine
which lines of business the Company conducts on any particular date and which
third parties may reasonably be deemed to be in competition with the Company.
For purposes of this Section 10(b)(i), a Participant’s interest as a shareholder
is insubstantial if it represents beneficial ownership of less than five percent
of the outstanding class of stock, and a Participant’s interest as an owner,
investor, or partner is insubstantial if it represents ownership, as determined
by the Committee in its discretion, of less than five percent of the outstanding
equity of the entity;

 

16



--------------------------------------------------------------------------------



 



(ii) The Participant discloses, uses, sells, or otherwise transfers, except in
the course of employment with or other service to the Company or any subsidiary
or affiliate, any confidential or proprietary information of the Company or any
subsidiary or affiliate, including but not limited to information regarding the
Company’s current and potential customers, organization, employees, finances,
and methods of operations and investments, so long as such information has not
otherwise been disclosed to the public or is not otherwise in the public domain,
except as required by law or pursuant to legal process, or the Participant makes
statements or representations, or otherwise communicates, directly or
indirectly, in writing, orally, or otherwise, or takes any other action which
may, directly or indirectly, disparage or be damaging to the Company or any of
its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations, except as required by law or
pursuant to legal process; or
(iii) The Participant fails to cooperate with the Company or any subsidiary or
affiliate by making himself or herself available to testify on behalf of the
Company or such subsidiary or affiliate in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, or otherwise fails to
assist the Company or any subsidiary or affiliate in any such action, suit, or
proceeding by providing information and meeting and consulting with members of
management of, other representatives of, or counsel to, the Company or such
subsidiary or affiliate, as reasonably requested.
(c) Agreement Does Not Prohibit Competition or Other Participant Activities.
Although the conditions set forth in Section 10(a) and 10(b) shall be deemed to
be incorporated into an Award, a Participant is not thereby prohibited from
engaging in an activity identified in Section 10(b), including but not limited
to competition with the Company and its subsidiaries and affiliates. Rather, the
non-occurrence of the Forfeiture Events set forth in Section 10(b) is a
condition to the Participant’s right to realize and retain value from his or her
compensatory Options and Awards, and the consequence under the Plan if the
Participant engages in an activity giving rise to any such Forfeiture Event are
the forfeitures specified herein. The Company and the Participant shall not be
precluded by this provision or otherwise from entering into other agreements
concerning the subject matter of Section 10(a) and 10(b).
(d) Forfeitures Resulting from Financial Reporting Misconduct. If the Company is
required to prepare an accounting restatement due to the material noncompliance
of the Company, as a result of misconduct, with any financial reporting
requirement under the securities laws, and if a Participant, knowingly or
through gross negligence, caused or failed to prevent such misconduct, the
Participant (i) shall forfeit any Performance Award (including any Annual
Incentive Award) that was or would be deemed to be earned in whole or in part
based on performance during the period covered by the noncompliant financial
report and during the 12-month period following the first public issuance or
filing with the Securities and Exchange Commission (whichever first occurs) of
the non-compliant financial report; and (ii) shall forfeit any other Award that
was granted hereunder during the 12-month period following such first public
issuance or filing of the non-compliant financial report and thereafter until
the accounting restatement correcting such non-compliant financial report has
been filed, and (iii) shall forfeit any profits realized from the sale of shares
during the 12-month period following such first public issuance or filing if
such shares were acquired upon exercise or settlement of Awards. For purposes of
this Section 10(d), (A) if an Award subject to forfeiture has become vested or
settled, the Participant will be liable to repay the Award Gain (as defined
above), (B) “profit” shall be calculated based on the excess of any selling
price of shares over the average market price of shares in the 20 trading days
ending the day before the first public issuance or filing of the non-compliant
report, and (C) the term “misconduct” and other terms shall have meanings and be
interpreted in a manner consistent with the meanings and interpretation of such
terms under Section 304 of the Sarbanes-Oxley Act of 2002.

 

17



--------------------------------------------------------------------------------



 



(e) Clawback and Recoupment Provisions Required by Law. Subject to
Section 11(e), any clawback or recoupment provisions required under the
Dodd-Frank Wall Street Reform and Consumer Protection Act shall apply to Awards
under the Plan.
(f) Committee Discretion. The Committee may, in its discretion, waive in whole
or in part the Company’s right to forfeiture under this Section, but no such
waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company. In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in the
document evidencing or governing any such Award.
11. General Provisions.
(a) Compliance with Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee and subject to Section 11(k),
postpone the issuance or delivery of Stock or payment of other benefits under
any Award until completion of such registration or qualification of such Stock
or other required action under any federal or state law, rule or regulation,
listing or other required action with respect to any stock exchange or automated
quotation system upon which the Stock or other securities of the Company are
listed or quoted, or compliance with any other obligation of the Company, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations.
(b) Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant, and such Awards or
rights that may be exercisable shall be exercised during the lifetime of the
Participant only by the Participant or his or her guardian or legal
representative, except that (i) Awards and related rights shall be transferred
to a Participant’s Beneficiary or Beneficiaries upon the death of the
Participant, and (ii), subject to Section 11(k)(i)(H), Awards and other rights
(other than ISOs and SARs in tandem therewith) may be transferred to one or more
Beneficiaries during the lifetime of the Participant, and rights thereunder may
be exercised by such transferees in accordance with the terms of such Award, but
only if and to the extent such transfers are then permitted by the Committee and
the Committee has determined that there will be no transfer of the Award to a
third party for value, and subject to any terms and conditions which the
Committee may impose thereon (including limitations the Committee may deem
appropriate in order that offers and sales under the Plan will meet applicable
requirements of registration forms under the Securities Act of 1933 specified by
the Securities and Exchange Commission). A Beneficiary or other person claiming
any rights under the Plan from or through any Participant shall be subject to
all terms and conditions of the Plan and any Award document applicable to such
Participant, except as otherwise determined by the Committee, and to any
additional terms and conditions deemed necessary or appropriate by the
Committee.

 

18



--------------------------------------------------------------------------------



 



(c) Adjustments. In the event that any large, special and non-recurring dividend
or other distribution (whether in the form of cash or property other than
Stock), recapitalization, forward or reverse split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the Stock such that an adjustment is determined by the Committee
to be appropriate under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and kind of shares of
Stock which may be delivered in connection with Awards granted thereafter,
including all applicable limitations specified in Section 4(a), (ii) the number
and kind of shares of Stock by which annual per-person Award limitations are
measured under Section 5(b), (iii) the number and kind of shares of Stock
subject to or deliverable in respect of outstanding Awards and (iv) the exercise
price, grant price or purchase price relating to any Award or, if deemed
appropriate, the Committee may make provision for a payment of cash or property
to the holder of an outstanding Award (subject to Section 11(l)). In furtherance
of the foregoing, a Participant shall have a legal right to an adjustment to an
outstanding Award which constitutes a “share-based payment arrangement” in the
event of an “equity restructuring,” as such terms are defined under ASC 718,
which adjustment shall preserve without enlarging the value of the Award to the
Participant. In addition, the Committee is authorized to make adjustments in the
terms and conditions of, and the criteria included in, Awards (including
Performance Awards and performance goals and any hypothetical funding pool
relating thereto) in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence, as well as
acquisitions and dispositions of businesses and assets) affecting the Company,
any subsidiary or affiliate or other business unit, or the financial statements
of the Company or any subsidiary or affiliate, or in response to changes in
applicable laws, regulations, accounting principles, tax rates and regulations
or business conditions or in view of the Committee’s assessment of the business
strategy of the Company, any subsidiary or affiliate or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant; provided that no such adjustment shall be authorized or made if and to
the extent that the existence of such authority (i) would cause Options, SARs,
or Performance Awards granted under Section 8 to Participants designated by the
Committee as Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder to otherwise
fail to qualify as “performance-based compensation” under Code Section 162(m)
and regulations thereunder, or (ii) would cause the Committee to be deemed to
have authority to change the targets, within the meaning of Treasury Regulation
§ 1.162-27(e)(4)(vi), under the performance goals relating to Options or SARs
granted to Covered Employees and intended to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder.
(d) Tax Provisions.
(i) Withholding. The Company and any subsidiary or affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee. Other provisions of the Plan notwithstanding, only the minimum amount
of Stock deliverable in connection with an Award necessary to satisfy statutory
withholding requirements will be withheld.
(ii) Required Consent to and Notification of Code Section 83(b) Election. No
election under Section 83(b) of the Code (to include in gross income in the year
of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the effectiveness of such election. In any
case in which a Participant is permitted to make such an election in connection
with an Award, the Participant shall notify the Company of such election within
ten days of filing notice of the election with the Internal Revenue Service or
other governmental authority, in addition to any filing and notification
required pursuant to regulations issued under Code Section 83(b) or other
applicable provision.

 

19



--------------------------------------------------------------------------------



 



(iii) Requirement of Notification Upon Disqualifying Disposition Under Code
Section 421(b). If any Participant shall make any disposition of shares of Stock
delivered pursuant to the exercise of an ISO under the circumstances described
in Code Section 421(b) (relating to certain disqualifying dispositions), such
Participant shall notify the Company of such disposition within ten days
thereof.
(e) Changes to the Plan and Awards. The Board may amend, suspend or terminate
the Plan or the Committee’s authority to grant Awards under the Plan without the
consent of shareholders or Participants; provided, however, that any amendment
to the Plan shall be submitted to the Company’s shareholders for approval not
later than the earliest annual meeting for which the record date is after the
date of such Board action if such shareholder approval is required by any
federal or state law or regulation or the rules of the New York Stock Exchange
or if such amendment would materially increase the number of shares reserved for
issuance and delivery under the Plan, and the Board may otherwise, in its
discretion, determine to submit other amendments to the Plan to shareholders for
approval. The Committee is authorized to amend outstanding Awards, except as
limited by the Plan. The Board and Committee may not amend outstanding Awards
(including by means of an amendment to the Plan) without the consent of an
affected Participant if such amendment would materially and adversely affect the
rights of such Participant under any outstanding Award (for this purpose,
actions that alter the timing of federal income taxation of a Participant will
not be deemed material unless such action results in an income tax penalty
materially adverse to the Participant, and any discretion reserved by the Board
or Committee with respect to an Award is not limited by this provision). Without
the approval of shareholders, the Committee will not amend or replace previously
granted Options or SARs in a transaction that constitutes a “repricing,” which
for this purpose means any of the following or any other action that has the
same effect:

  •   Lowering the exercise price of an Option or SAR after it is granted;

  •   Any other action that is treated as a repricing under generally accepted
accounting principles;

  •   Canceling an Option or SAR at a time when its exercise price exceeds the
fair market value of the underlying Stock, in exchange for another Option or
SAR, restricted stock, other equity, cash or other property;

provided, however, that the foregoing transactions shall not be deemed a
repricing if pursuant to an adjustment authorized under Section 11(c). The
Committee shall have no authority to waive or modify any other Award term after
the Award has been granted to the extent that the waived or modified term would
be then mandatory for a new Award of the same type under the Plan.
(f) Right of Setoff. The Company or any subsidiary or affiliate may, to the
extent permitted by applicable law and subject to Section 11(k), deduct from and
set off against any amounts the Company or a subsidiary or affiliate may owe to
the Participant from time to time, including amounts payable in connection with
any Award, owed as wages, fringe benefits, or other compensation owed to the
Participant, such amounts as may be owed by the Participant to the Company,
including but not limited to amounts owed under Section 10(a), although the
Participant shall remain liable for any part of the Participant’s payment
obligation not satisfied through such deduction and setoff. By accepting any
Award granted hereunder, the Participant agrees to any deduction or setoff under
this Section 11(f).

 

20



--------------------------------------------------------------------------------



 



(g) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.
(h) Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, including incentive arrangements and awards which do not
qualify under Code Section 162(m), and such other arrangements may be either
applicable generally or only in specific cases.
(i) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
(j) Compliance with Code Section 162(m). It is the intent of the Company that
Options and SARs granted to Covered Employees and other Awards designated as
Awards to Covered Employees subject to Section 7 shall constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of allocation of an Award. Accordingly, the terms of Sections 7(b), (c), and
(d), including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee as likely to be a Covered Employee with respect to a specified fiscal
year. If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code Section
162(m) does not comply or is inconsistent with the requirements of Code Section
162(m) or regulations thereunder, such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives.

 

21



--------------------------------------------------------------------------------



 



(k) Certain Limitations on Awards to Ensure Compliance with Code Section 409A.
(i) 409A Awards and Deferrals. Other provisions of the Plan notwithstanding, the
terms of any 409A Award, including any authority of the Company and rights of
the Participant with respect to the 409A Award, shall be limited to those terms
permitted under Code Section 409A, and any terms not permitted under Code
Section 409A shall be automatically modified and limited to the extent necessary
to conform with Section 409A but only to the extent that such modification or
limitation is permitted under Code Section 409A and the regulations and guidance
issued thereunder. The following rules will apply to 409A Awards:

  (A)   Elections. If a Participant is permitted to elect to defer compensation
and in lieu thereof receive an Award, or is permitted to elect to defer any
payment under an Award, such election will be permitted only in accordance with
the provisions specified in Section 5(b) of the Company’s Deferred Compensation
Plan, as amended and restated October 8, 2007 (as from time to time may be
amended), subject to any additional limitations as may be necessary for
compliance with Code Section 409A;

  (B)   Changes in Distribution Terms. The Committee may, in its discretion,
require or permit on an elective basis a change in the distribution terms
applicable to 409A Awards (and Non-409A Awards that qualify for the short-term
deferral exemption under Code Section 409A) in accordance with, and to the
fullest extent permitted by, applicable Internal Revenue Service guidance under
Code Section 409A;

  (C)   Exercise and Distribution. Except as provided in Section 11(k)(i)(D)
hereof, no 409A Award shall be exercisable (if the exercise would result in a
distribution) or otherwise distributable to a Participant (or his or her
beneficiary) except upon the occurrence of one of the following (or a date
related to the occurrence of one of the following), which must be specified in a
written document governing such 409A Award and otherwise meet the requirements
of Treasury Regulation § 1.409A-3:

  (1)   Specified Time. A specified time or a fixed schedule.

  (2)   Separation from Service. The Participant’s separation from service
(within the meaning of Treasury Regulation § 1.409A-1(h) and other applicable
rules under Code Section 409A); provided, however, that if the Participant is a
“specified employee” under Treasury Regulation § 1.409A-1(i), settlement under
this Section 11(k)(i)(C)(2) shall instead occur at the expiration of the
six-month period following separation from service under
Section 409A(a)(2)(B)(i). During such six-month delay period, no acceleration of
settlement may occur, except (1) acceleration shall occur in the event of death
of the Participant, (2), if the distribution date was specified as the earlier
of separation from service or a fixed date and the fixed date falls within the
delay period, the distribution shall be triggered by the fixed date, and (3)
acceleration may be permitted otherwise if and to the extent permitted under
Section 409A. In the case of installments, this delay shall not affect the
timing of any installment otherwise payable after the six-month delay period.
With respect to any 409A Award, a reference in any agreement or other governing
document to a “termination of employment” which triggers a distribution shall be
deemed to mean a “separation from service” within the meaning of Treasury
Regulation § 1.409A-1(h).

  (3)   Death. The death of the Participant; provided, however, that unless a
specific time otherwise is stated for payment of a 409A Award upon death, such
payment shall occur in the calendar year in which falls the 30th day after
death.

  (4)   Disability. The date the Participant has experienced a 409A Disability
(as defined below).

  (5)   409A Change in Control. The occurrence of a 409A Change in Control (as
defined below);

 

22



--------------------------------------------------------------------------------



 



  (D)   No Acceleration. The exercise or distribution of a 409A Award may not be
accelerated prior to the time specified in accordance with Section 11(k)(i)(D)
hereof, except in the case of one of the following events:

  (1)   Unforeseeable Emergency. The occurrence of an Unforeseeable Emergency,
as defined below, but only if the net amount payable upon such settlement does
not exceed the amounts necessary to relieve such emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the settlement,
after taking into account the extent to which the emergency is or may be
relieved through reimbursement or compensation from insurance or otherwise or by
liquidation of the Participant’s other assets (to the extent such liquidation
would not itself cause severe financial hardship), or by cessation of deferrals
under the Plan. Upon a finding that an Unforeseeable Emergency has occurred with
respect to a Participant, any election of the Participant to defer compensation
that will be earned in whole or part by services in the year in which the
emergency occurred or is found to continue will be immediately cancelled.

  (2)   Domestic Relations Order. The 409A Award may permit the acceleration of
the exercise or distribution time or schedule to an individual other than the
Participant as may be necessary to comply with the terms of a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).

  (3)   Conflicts of Interest. Such 409A Award may permit the acceleration of
the settlement time or schedule as may be necessary to comply with an ethics
agreement with the Federal government or to comply with a Federal, state, local
or foreign ethics law or conflict of interest law in compliance with Treasury
Regulation § 1.409A-3(j)(4)(iii).

  (4)   Change. The Committee may exercise the discretionary right to accelerate
the lapse of the substantial risk of forfeiture of any unvested compensation
deemed to be a 409A Award upon a 409A Change in Control or to terminate the Plan
upon or within 12 months after a 409A Change in Control, or otherwise to the
extent permitted under Treasury Regulation § 1.409A-3(j)(4)(ix), or accelerate
settlement of such 409A Award in any other circumstance permitted under Treasury
Regulation § 1.409A-3(j)(4);

  (E)   Definitions. For purposes of this Section 11(k), the following terms
shall be defined as set forth below:

  (1)   “409A Change in Control” shall be deemed to have occurred if, in
connection with a Change in Control (as defined in Section 9(c)), there occurs a
change in the ownership of the Company, a change in effective control of the
Company, or a change in the ownership of a substantial portion of the assets of
the Company (as defined in Treasury Regulation § 1.409A-3(i)(5)).

  (2)   “409A Disability” means an event which results in the Participant being
(i) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii), by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company or its subsidiaries.

 

23



--------------------------------------------------------------------------------



 



  (3)   “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152, without
regard to Code Sections 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant,
loss of the Participant’s property due to casualty, or similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, and otherwise meeting the definition set forth in Treasury
Regulation § 1.409A-3(i)(3).

  (F)   Time of Distribution. In the case of any distribution of a 409A Award,
if the timing of such distribution is not otherwise specified in the Plan or an
Award agreement or other governing document, the distribution shall be made
within 60 days after the date at which the settlement of the Award is specified
to occur. In the case of any distribution of a 409A Award during a specified
period following a settlement date, the maximum period shall be 90 days, and the
Participant shall have no influence (other than permitted deferral elections) on
any determination as to the tax year in which the distribution will be made
during any period in which a distribution may be made;

  (G)   Determination of “Specified Employee.” For purposes of a distribution
under Section 11(k)(i)(C)(2), status of a Participant as a “specified employee”
shall be determined annually under the Company’s administrative procedure for
such determination for purposes of all plans subject to Code Section 409A.

  (H)   Non-Transferability. The provisions of Section 11(b) notwithstanding, no
409A Award or right relating thereto shall be subject to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Participant or creditors of the Participant’s
Beneficiary.

  (I)   Limitation on Setoffs. If the Company has a right of setoff that could
apply to a 409A Award, such right may only be exercised at the time the 409A
Award would have been distributed to the Participant or his or her Beneficiary,
and may be exercised only as a setoff against an obligation that arose not more
than 30 days before and within the same year as the distribution date if
application of such setoff right against an earlier obligation would not be
permitted under Code Section 409A.

  (J)   409A Rules Do Not Constitute Waiver of Other Restrictions. The rules
applicable to 409A Awards under this Section 11(k)(i) constitute further
restrictions on terms of Awards set forth elsewhere in this Plan. Thus, for
example, a 409A Option/SAR shall be subject to restrictions, including
restrictions on rights otherwise specified in Section 6(b) or 6(c), in order
that such Award shall not result in constructive receipt of income before
exercise or tax penalties under Code Section 409A.

(ii) Separate Payments. Unless otherwise specified in the applicable Award
agreement, each vesting tranche of an Award shall be deemed to be a separate
payment for purposes of Code Section 409A, and any portion of a vesting tranche
that would vest on a pro rata basis in the event of a separation from service on
December 31 of a given year, and the remaining portion of such vesting tranche
that would not so vest, each shall be deemed to be a separate payment for
purposes of Code Section 409A.
(iii) Distributions Upon Vesting. In the case of any Non-409A Award providing
for a distribution upon the lapse of a substantial risk of forfeiture, if the
timing of such distribution (compliant with Section 409A) is not otherwise
specified in the Plan or an Award agreement or other governing document, the
distribution shall be made not later than March 15 of the year following the
year in which the substantial risk of forfeiture lapsed, and if a determination
regarding the level of earning of an Award is to be made promptly following the
end of a calendar-year performance year and constitutes the event upon which all
substantial risk of forfeiture shall lapse, then the determination of the level
of achievement of performance and the distribution shall be made between January
1 and March 15 of the year following the performance year In all cases, the
Participant shall have no influence on any determination as to the tax year in
which the distribution will be made.

 

24



--------------------------------------------------------------------------------



 



(iv) Limitation on Adjustments. Any adjustment under Section 11(c) shall be
implemented in a way that complies with applicable requirements under
Section 409A so that Non-409A Option/SARs do not, due to the adjustment, become
409A Awards, and otherwise so that no adverse consequences under Section 409A
result to Participants. (v)Release or Other Termination Agreement. If the
Company requires a Participant to execute a release, non-competition, or other
agreement as a condition to receipt of a payment upon or following a termination
of employment, the Company will supply to the Participant a form of such release
or other document not later than the date of the Participant’s termination of
employment, which must be returned within the minimum time period required by
law and must not be revoked by the Participant within the applicable time period
(if any) for revocation in order for the Participant to satisfy any such
condition. If any amount payable during a fixed period following termination of
employment is subject to such a requirement and the fixed period would begin in
one tax year and end in the next tax year, the Company, in determining the time
of payment of any such amount, will not be influenced by the timing of any
action of the Participant including execution of such a release or other
document and expiration of any revocation period. In particular, the Company
will be entitled in its discretion to deposit any such payment in escrow during
either year comprising such fixed period, so that such deposited amount is
constructively received and taxable income to the Participant upon deposit but
with distribution from such escrow remaining subject to the Participant’s
execution and non-revocation of such release or other document.
(v) Limit on Authority to Amend. The authority to adopt amendments under Section
11(e) does not include authority to take action by amendment that would have the
effect of causing Awards to fail to meet applicable requirements of
Section 409A.
(vi) Scope and Application of this Provision. For purposes of this
Section 11(k), references to a term or event (including any authority or right
of the Company or a Participant) being “permitted” under Code Section 409A mean
that the term or event will not cause the Participant to be deemed to be in
constructive receipt of compensation relating to the 409A Award prior to the
distribution of cash, shares or other property or to be liable for payment of
interest or a tax penalty under Section 409A.
(l) Certain Limitations Relating to Accounting Treatment of Awards. Other
provisions of the Plan notwithstanding, the Committee’s authority under the Plan
(including under Sections 8(c), 8(d), 11(c) and 11(d)) is limited to the extent
necessary to ensure that any Award of a type that the Committee has intended to
be “share-based equity” (and not a “share-based liability”) subject to fixed
accounting with a measurement date at the date of grant under ASC 718 shall not
be deemed a share-based liability (subject to “variable” accounting) solely due
to the existence of such authority, unless the Committee specifically determines
that the Award shall remain outstanding as a share-based liability (i.e.,
subject to such “variable” accounting).
(m) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award document shall be determined
in accordance with the laws of the State of New York, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.

 

25



--------------------------------------------------------------------------------



 



(n) Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States or is subject
to taxation by a non-U.S. jurisdiction in any manner deemed by the Committee to
be necessary or appropriate in order that such Award shall conform to laws,
regulations, sound business practices and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 11(n) in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation or result in actual liability under Section
16(b) for the Participant whose Award is modified.
(o) Limitation on Rights Conferred under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a subsidiary or affiliate or in any
particular office or position, (ii) interfering in any way with the right of the
Company or a subsidiary or affiliate to terminate any Eligible Person’s or
Participant’s employment or service at any time, (iii) giving an Eligible Person
or Participant any claim to be granted any Award under the Plan or to be treated
uniformly with other Participants and employees, or (iv) conferring on a
Participant any of the rights of a shareholder of the Company unless and until
the Participant is duly issued or transferred shares of Stock in accordance with
the terms of an Award or an Option is duly exercised. Except as expressly
provided in the Plan and an Award document, neither the Plan nor any Award
document shall confer on any person other than the Company and the Participant
any rights or remedies thereunder. Any Award shall not be deemed compensation
for purposes of computing benefits under any retirement plan of the Company or
any subsidiary or affiliate and shall not affect any benefits under any other
benefit plan at any time in effect under which the availability or amount of
benefits is related to the level of compensation (unless required by such other
plan or arrangement with specific reference to Awards under this Plan).
(p) Severability; Entire Agreement. If any of the provisions of this Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. The Plan and any Award documents contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.

 

26



--------------------------------------------------------------------------------



 



(q) Plan Effective Date and Termination; Effect on Other Plans. The Plan shall
become effective if, and at such time as, the shareholders of the Company have
approved it by a majority of the votes cast at a meeting of shareholders by the
holders of shares entitled to vote thereon, provided that the total vote cast on
the proposal (both for and against) represents over 50% in interest of all
securities entitled to vote on the proposal. The date of such shareholder
approval shall be the Effective Date. Upon such approval of the Plan by the
shareholders of the Company, no new awards shall be granted under the 2000 Plan
and the 2000 Supplemental Stock Incentive Plan, but any outstanding awards under
those preexisting plans shall continue in accordance with their terms (and any
authority to amend those awards shall continue under those preexisting plans).
Unless earlier terminated by action of the Board of Directors, the authority to
make new grants under this Plan shall terminate on the date that is ten years
after the latest date upon which shareholders of the Company have approved the
Plan, and the Plan will remain in effect until such time as no Stock remains
available for delivery under the Plan and the Company has no further rights or
obligations under the Plan with respect to outstanding Awards under the Plan.
This amendment and restatement of the Plan became effective on December 14,
2010.

 

27